THIRD AMENDMENT TO CREDIT AGREEMENT THIS THIRD AMENDMENT TO CREDIT AGREEMENT ("Third Amendment") is made and entered into as of the 6th day of November, 2008, by and among CC TOLLGATE LLC, a Delaware limited liability company (hereinafter sometimes referred to as "Tollgate" and at other times hereinafter referred to as the "Borrower"), WELLS FARGO BANK, National Association, BANKFIRST, a bank organized under the laws of the state of South Dakota, as the successor of MARSHALL BANKFIRST CORP., a Minnesota corporation, and ORIX COMMERCIAL FINANCE, LLC, a Delaware limited liability company, formerly known as ORIX Financial Services, Inc., a New York corporation (each individually a "Lender" and collectively the "Lenders"), and WELLS FARGO BANK, National Association, as administrative and collateral agent for the Lenders (herein, in such capacity, called the "Agent Bank" and, together with the Lenders, collectively referred to as the "Banks"). R_E_C_I_T_A_L_S: WHEREAS: A.Borrower and Banks entered into a Credit Agreement dated as of November18, 2005, as amended by First Amendment to Credit Agreement dated as of June28, 2006 and by Second Amendment to Credit Agreement dated as of February28, 2007 (collectively, the "Existing Credit Agreement"). B.For the purpose of this Third Amendment, all capitalized words and terms not otherwise defined herein shall have the respective meanings and be construed herein as provided in Section1.01 of the Existing Credit Agreement and any reference to a provision of the Existing Credit Agreement shall be deemed to incorporate that provision as a part hereof, in the same manner and with the same effect as if the same were fully set forth herein. C.Borrower and Banks desire to make the following additional amendments and modifications to the Credit Agreement: (i) As of the Third Amendment Effective Date, deleting the Agreed Rate as the rate of interest accruing on the unpaid balance of principal and substituting in place of the Agreed Rate, rates based upon the Prime Rate plus the Applicable Margin and rates, to be effective at the option of Borrower, based on LIBO Rates plus the Applicable Margin; (ii) Providing for monthly payments of principal in the amount of Two Hundred Thousand Dollars ($200,000.00) each; 1 (iii) Restating the definitions of Adjusted Fixed Charge Coverage Ratio and Senior Leverage Ratio and making provision for Make Well Contributions; (iv) Modifying the covenant requirements for the Senior Leverage Ratio (Section6.02) and the Adjusted Fixed Charge Coverage Ratio (Section6.03); (v) Terminating the Revolving Credit Facility and the L/C Facility; and (vi) Providing that no payment of principal or interest shall be permitted on any Subordinated Debt that is used to fund a Make Well Contribution. D.Banks have agreed to amend the Existing Credit Agreement as set forth in the preceding recital paragraph subject to the terms, conditions and provisions set forth in this Third Amendment. NOW, THEREFORE, in consideration of the foregoing and other good and valuable considerations, the receipt and sufficiency of which are hereby acknowledged, the parties hereto do agree to the amendments and modifications to the Existing Credit Agreement in each instance effective as of the Third Amendment Effective Date, as specifically hereinafter provided as follows: 1.Definitions.Section1.01 of the Existing Credit Agreement entitled "Definitions" shall be and is hereby amended to include the following definitions.Those terms which are currently defined by Section1.01 of the Existing Credit Agreement and which are also defined below shall be superseded and restated by the applicable definition set forth below: "Adjusted Fixed Charge Coverage Ratio" as of the end of any fiscal period shall mean with reference to the Borrower: For the fiscal period under review the sum of: (i)EBITDAM, less (ii)the aggregate amount of actually paid Distributions, including, without limitation, all Tax Distributions and interest on Subordinated Debt actually paid, less (iii)the aggregate amount of Maintenance Capital Expenditures to the extent not (a)deducted in the determination of Net Income, or (b)financed from the proceeds of permitted equity or subordinated indebtedness provided by CCI or any of its Subsidiaries that does not constitute a Make Well Contribution, less (iv) the aggregate amount of Management Fees paid in cash Divided by (¸) The sum of: (i) actually paid Interest Expense, plus (ii)principal payments or reductions (without duplication) required to be made on all outstanding Indebtedness (exclusive of any principal payments which may accrue, but are unpaid, under any Subordinated Debt and any principal prepayments made from the proceeds of Make Well Contributions), plus (iii)the current portion of Capitalized Lease Liabilities, in each case of (i) through (iii) determined for the fiscal period under review. 2 "Applicable Margin" means for any Prime Rate Loan or LIBOR Loan, six and one-half percent (6.50%) per annum to be added to the Prime Rate or the applicable LIBO Rate, as the case may be. "Banking Business Day" means (a) with respect to any payment or rate determination of LIBOR Loans, a day, other than a Saturday or Sunday, on which Agent Bank is open for business in San Francisco, California and on which dealings in Dollars are carried on in the London interbank market, and (b)for all other purposes any day excluding Saturday, Sunday and any day which is a legal holiday under the laws of the States of California and/or Nevada, or is a day on which banking institutions located in California and/or Nevada are required or authorized by law or other governmental action to close. "Breakage Charges" shall have the meaning set forth in Section2.07(c) of the Credit Agreement. "Compliance Certificate" shall mean a compliance certificate as described in Section5.08(c) substantially in the form of "ExhibitF", affixed to the Third Amendment and by this reference incorporated herein and made a part hereof, which shall fully restate and supersede the "Compliance Certificate" affixed as Exhibit F to the Existing Credit Agreement. "Continuation/Conversion Notice" shall mean a notice of continuation of or conversion to a LIBOR Loan and certificate duly executed by an Authorized Officer of Borrower, substantially in the form of that certain exhibitmarked "ExhibitS", affixed to the Third Amendment and by this reference incorporated herein and made a part hereof. "Convert, Conversion and Converted" shall refer to a continuation of a particular interest rate basis or conversion of one interest rate basis to another pursuant to Section2.05(b) of the Credit Agreement as set forth in Paragraph4 of the Third Amendment. 3 "Credit Agreement" shall mean the Existing Credit Agreement as amended by the Third Amendment, together with all Schedules, Exhibits and other attachments thereto, as it may be further amended, modified, extended, renewed or restated from time to time. "C/T Loan" shall mean the term loan in the amount of Eighteen Million Dollars ($18,000,000.00) to be repaid in accordance with the terms and conditions set forth in the Credit Agreement and the C/T Note. "C/T Note" shall mean the Amended and Restated Term Promissory Note, a copy of which is marked "ExhibitA", affixed to the Third Amendment and by this reference incorporated herein and made a part hereof, to be executed by Borrower as of the Third Amendment Effective Date, payable to the order of Agent Bank on behalf of the Lenders, evidencing the C/T Loan, as the same may be amended, modified, supplemented, replaced, renewed or restated from time to time, which Amended and Restated Term Promissory Note shall fully amend, restate and supercede the Construction and Term Promissory Note dated November18, 2005, in the principal amount of Thirty-Two Million Five Hundred Thousand Dollars ($32,500,000.00), executed by Borrower, payable to the order of Agent Bank. "C/T Principal Prepayments" shall have the meaning set forth in Section2.07(a). "Existing Credit Agreement" shall have the meaning set forth in Recital ParagraphA of the Third Amendment. "Interest Period(s)" shall have the meaning set forth in Section2.05(c) of the Credit Agreement. "Interest Rate Option" shall have the meaning ascribed to such term in Section2.05(a) of the Credit Agreement. "LIBO Rate" means, relative to any Interest Period for any LIBOR Loan, the greater of (a)three and three-quarters percent (3.75%) per annum, or (b)the per annum rate (reserve adjusted as hereinbelow provided) of interest quoted by Agent Bank, rounded upwards, if necessary, to the nearest one-sixteenth of one percent (0.0625%) at which Dollar deposits in immediately available funds are offered to Agent Bank by leading banks in the London interbank market at approximately 11:00 a.m. London, England time two (2) Banking Business Days prior to the beginning of such Interest Period, for delivery on the first day of such Interest Period for a period approximately equal to such Interest Period and in an amount equal or comparable to the LIBOR Loan to which such Interest Period relates.The foregoing rate of interest shall be reserve adjusted by dividing the applicable LIBO Rate by one (1.00) minus the LIBOR Reserve Percentage, with such quotient to be rounded upward to the nearest whole multiple of one-hundredth of one percent (0.01%).All references in this Credit Agreement or other Loan Documents to a LIBO Rate include the aforesaid reserve adjustment. 4 "LIBOR Loan" shall mean each portion of the total unpaid principal under the C/T Loan which bears interest at a rate determined by reference to the LIBO Rate plus the Applicable Margin. "LIBOR Reserve Percentage" means, relative to any Interest Period for LIBOR Loans made by any Lender, the reserve percentage (expressed as a decimal) equal to the actual aggregate reserve requirements (including all basic, emergency, supplemental, marginal and other reserves and taking into account any transactional adjustments or other scheduled changes in reserve requirements) announced within Agent Bank as the reserve percentage applicable to Agent Bank as specified under regulations issued from time to time by the Federal Reserve Board.The LIBOR Reserve Percentage shall be based on Regulation D of the Federal Reserve Board or other regulations from time to time in effect concerning reserves for "Eurocurrency Liabilities" from related institutions as though Agent Bank were in a net borrowing position. "Make Well Contributions" shall mean Equity Contributions and/or Subordinated Debt received by the Borrower which shall be deducted from Senior Funded Debt as of the most recently ended Fiscal Quarter end so long as such Equity Contributions and/or Subordinated Debt are: (i)received by the Borrower in Cash, and (ii)usedby the Borrower to make a principal reduction on the C/T Loan after the end of the most recently ended Fiscal Quarter for which such Make Well Contribution will be deducted from Senior Funded Debt but no later than the earlier to occur of (x)the forty-fifth (45th) day following such Fiscal Quarter end, or (y)the date upon which the Compliance Certificate submitted by the Borrower for such Fiscal Quarter is delivered to Agent Bank. "Maturity Date" shall mean November22, 2011. "Prime Rate Loan" shall mean reference to that portion of the unpaid principal balance of the C/T Loan bearing interest with reference to the Prime Rate, plus the Applicable Margin. "Scheduled Term Amortization Payments" shall mean Two Hundred Thousand Dollars ($200,000.00) each calendar month, which is the amount by which the C/T Loan is required to be reduced on each Term Payment Date. "Senior Funded Debt" shall mean with reference to the Borrower for any period the Funded C/T Outstandings as of the last day of such period, plus the total of both the long-term and current portions (without duplication) of all other interest bearing Indebtedness (including Contingent Liabilities, but excluding Subordinated Debt and accrued but unpaid Management Fees) and Capitalized Lease Liabilities, in each instance determined as of the last day of such Fiscal Period. 5 "Senior Leverage Ratio" as of the end of any Fiscal Quarter shall mean the ratio resulting by dividing (a) Senior Funded Debt for the Fiscal Quarter under review, less the aggregate amount of any Make Well Contribution applicable to the end of such Fiscal Quarter by (b) the sum of EBITDAM for the Fiscal Quarter under review plus EBITDAM for each of the most recently ended three (3) preceding Fiscal Quarters. "Term Payment Date" shall mean the last day of each and every calendar month commencing on October31, 2008 and continuing on the last day of each consecutive month thereafter until the Maturity Date. "Third Amendment" shall mean this Third Amendment to Credit Agreement. "Third Amendment Effective Date" shall mean September30, 2008, subject to the occurrence and full satisfaction of each of the conditions precedent set forth in Paragraph8 of the Third Amendment have been fully satisfied. 2.Restatement of Certain Definitions.On and after the Third Amendment Effective Date, the definitions of "Adjusted Fixed Charge Coverage Ratio", "C/T Loan", "C/T Note", "Compliance Certificate", "Scheduled Term Amortization Payments", "Senior Funded Debt", "Senior Leverage Ratio", and "Term Payment Date" shall be deemed fully amended and restated by the definitions set forth in the Third Amendment. 3.Termination of Revolving Credit Facility and L/C Facility.As of the Third Amendment Effective Date, each of the Revolving Credit Facility and the L/C Facility shall be irrevocably terminated and of no further force or effect and Revolving Facility Termination shall be deemed to have occurred. 4.Restatement of Article II.On the Third Amendment Effective Date, Article II of the Existing Credit Agreement shall be and is hereby restated and amended to read in its entirety as follows: 6 "ARTICLE II AMOUNT AND TERMS OF THE C/T LOAN Section 2.01.The C/T Loan. a.Subject to the conditions and upon the terms set forth in the Credit Agreement and in accordance with the terms and provisions of the C/T Note, Lenders severally agree to continue the C/T Loan to the Maturity Date. b.Borrower may not reborrow any amounts repaid or prepaid on the C/T Loan, provided, however, amounts of Funded C/T Outstandings bearing interest with reference to a LIBO Rate shall be subject to Breakage Charges incident to prepayment as provided in Section2.07(c) hereinbelow and such prepayment may only be made upon three (3) Banking Business Days prior written notice to Agent Bank with sufficient copies for distribution to each of the Lenders. Section 2.02.Term of C/T Loan.The C/T Loan, as revised in the Third Amendment, shall be for a term commencing on the Third Amendment Effective Date and terminating on the Maturity Date, on which date the entire outstanding balance of the C/T Loan shall be fully paid and Bank Facilities Termination shall occur. Section 2.03.The C/T Note and Scheduled Amortization. a.The C/T Loan shall be evidenced by the C/T Note dated as of the Third Amendment Effective Date and shall bear interest and be due and payable to Agent Bank on behalf of the Lenders as provided in the Credit Agreement, a copy of which C/T Note is marked "ExhibitA", affixed to the Third Amendment and by this reference incorporated herein and made a part hereof as though fully set forth verbatim.Agent Bank shall record the date and amount of each repayment of principal made thereunder by Borrower, together with the applicable Interest Period in the case of portions of the unpaid principal under the C/T Loan bearing interest with reference to a LIBO Rate, and the entry of such records shall be conclusive absent manifest error; provided, however, the failure to make such a record or notation with respect to any repayment thereof, or an error in making such a record or notation, shall not limit or otherwise affect the obligations of Borrower hereunder or under the C/T Note. 7 b.Commencing on October31, 2008 and continuing on each Term Payment Date thereafter until the Maturity Date, the Scheduled Term Amortization Payments in the amount of Two Hundred Thousand Dollars ($200,000.00) each shall be made on each of the Term Payment Dates. c.All principal prepayments, including Make Well Contributions, Capital Proceeds applied to the C/T Loan under Section8.02(a) and Excess Capital Proceeds under Section 6.12(c) received by Agent Bank shall be applied to the last principal sums falling due under the C/T Loan in the inverse order of maturity. Section 2.04.Intentionally omitted. Section 2.05.Interest Rate Options. a.Commencing on the Third Amendment Effective Date, Interest shall accrue on the entire outstanding principal balance at a rate per annum equal to the Prime Rate plus the Applicable Margin, unless Borrower elects pursuant to Section2.05(c) hereinbelow to have interest accrue on a portion or portions of the outstanding principal balance at a LIBO Rate ("Interest Rate Option"), in which case interest on such portion or portions shall accrue at a rate per annum equal to such LIBO Rate plus the Applicable Margin, as long as: (i)each such LIBOR Loan is in a minimum amount of Two Hundred Thousand Dollars ($200,000.00) and in minimum increments of One Hundred Thousand Dollars ($100,000.00) in excess thereof, and (ii)no more than three (3) LIBOR Loans may be outstanding at any one time.Interest accrued on each Prime Rate Loan and on each LIBOR Loan shall be due and payable on the first day of the month following the Third Amendment Effective Date, on the first day of each successive month thereafter, and on the Maturity Date.Except as qualified above, on and after the Third Amendment Effective Date, the outstanding principal balance hereunder may be a Prime Rate Loan or one or more LIBOR Loans, or any combination thereof, as Borrower shall specify. b.At any time and from time to time, Borrower may Convert from one Interest Rate Option to another Interest Rate Option by giving irrevocable notice to Agent Bank of such Conversion by 10:00 a.m., on a day which is at least three (3) Banking Business Days prior to the proposed date of such Conversion to each LIBOR Loan or two (2) Banking Business Days prior to the proposed date of such Conversion to each Prime Rate Loan.Each such notice shall be made by an Authorized Officer by telephone or facsimile and thereafter immediately confirmed in writing by delivery to Agent Bank of a Continuation/Conversion Notice specifying the date of such Conversion, the amounts to be so Converted and the initial Interest Period if the Conversion is to a LIBOR Loan.Upon receipt of such Continuation/Conversion Notice, Agent Bank shall promptly set the applicable interest rate (which in the case of a LIBOR Loan shall be the LIBO Rate plus the Applicable Margin as of the second Banking Business Day prior to the first day of the applicable Interest Period) and the applicable Interest Period if the Conversion is to a LIBOR Loan and shall confirm the same in writing to Borrower and Lenders.Each Conversion shall be on a Banking Business Day.No LIBOR Loan shall be converted to a Prime Rate Loan or renewed on any day other than the last day of the current Interest Period relating to such amounts outstanding unless Borrower pay any applicable Breakage Charges.If Borrower fails to give a Continuation/Conversion Notice for the continuation of a LIBOR Loan as a LIBOR Loan for a new Interest Period in accordance with this Section2.05(b), such LIBOR Loan shall automatically become a Prime Rate Loan at the end of its then current Interest Period. 8 c.Each interest period (each individually an "Interest Period" and collectively the "Interest Periods") for a LIBOR Loan shall commence on the date such LIBOR Loan is made or the date of Conversion of any amount or amounts of the outstanding Borrowings hereunder to a LIBOR Loan, as the case may be, and shall end on the date which is either one (1) or three (3) months thereafter at the election of Borrower.However, no Interest Period may extend beyond the Maturity Date.Each Interest Period for a LIBOR Loan shall commence and end on a Banking Business Day.If any Interest Period would otherwise expire on a day which is not a Banking Business Day, the Interest Period shall be extended to expire on the next succeeding Banking Business Day, unless the result of such extension would be to carry such Interest Period into another calendar month, in which event such Interest Period shall end on the immediately preceding Banking Business Day. d.The applicable LIBO Rate and Prime Rate shall be determined by the Agent Bank, and notice thereof shall be given promptly to Borrower and Lenders.Each determination of the applicable Prime Rate and LIBO Rate shall be conclusive and binding upon the Borrower, in the absence of manifest or demonstrable error.The Agent Bank shall, upon written request of Borrower or any Lender, deliver to Borrower or such Lender, as the case may be, a statement showing the computations used by the Agent Bank in determining any rate hereunder. 9 e.Computation of interest on all Prime Rate Loans and on all LIBOR Loans shall be calculated on the basis of a year of three hundred sixty (360) days and the actual number of days elapsed.The applicable Prime Rate shall be effective the same day as a change in the Prime Rate is announced by WFB as being effective. f.If with respect to any Interest Period, (a) the Agent Bank reasonably determines (which determination shall be binding and conclusive on Borrower) that by reason of circum­stances affecting the inter-bank eurodollar market adequate and reasonable means do not exist for ascertaining the applicable LIBO Rate, or (b)Requisite Lenders advise Agent Bank that the LIBO Rate as determined by Agent Bank will not adequately and fairly reflect the cost to such Lenders of maintaining or funding, for such Interest Period, a LIBOR Loan, then so long as such circumstances shall continue:(i) Agent Bank shall promptly notify Borrower thereof, (ii)the Agent Bank shall not be under any obligation to make a LIBOR Loan or Convert a Prime Rate Loan into a LIBOR Loan for which such circumstances exist, and (iii) on the last day of the then current Interest Period, the LIBOR Loan for which such circumstances exist shall, unless then repaid in full, automatically Convert to a Prime Rate Loan. g.Notwithstanding any other provisions of the C/T Note or the Credit Agreement, if, after the Third Amendment Effective Date any law, rule, regulation, treaty, interpretation or directive (whether having the force of law or not) or any change therein shall make it unlawful for any Lender to make or maintain LIBOR Loans, (i) the commitment and agreement to maintain LIBOR Loans as to such Lender shall immediately be suspended, and (ii) unless required to be terminated earlier, LIBOR Loans as to such Lender, if any, shall be Converted on the last day of the then current Interest Period applicable thereto to a Prime Rate Loan.If it shall become lawful for such Lender to again maintain LIBOR Loans, then Borrower may once again as to such Lender request Conversions to the LIBO Rate. Section 2.06.Security for the Bank Facilities.The Security Documentation shall secure the due and punctual payment and performance of the terms and provisions of this Credit Agreement, the C/T Note and all of the other Loan Documents. 10 Section 2.07.Place and Manner of Payment. a.All amounts payable by Borrower to the Lenders shall be made to Agent Bank on behalf of Lenders pursuant to the terms of this Credit Agreement and the C/T Note and shall be made on a Banking Business Day in lawful money of the United States of America and in immediately available funds.In addition to the Scheduled Term Amortization Payments and prepayments from the proceeds of Make Well Contributions, Borrower may make prepayments ("C/T Principal Prepayments") of the outstanding balance of principal owing under the C/T Note no more frequently than three (3) such C/T Principal Prepayments during each calendar month.Each such C/T Principal Prepayment shall be in a minimum amount of One Hundred Thousand Dollars ($100,000.00) (or, if less, the outstanding principal amount of the C/T Loan) and in increments of Ten Thousand Dollars ($10,000.00) in excess thereof. b.All such amounts payable by Borrower shall be made to Agent Bank at its office located at Wells Fargo Bank, Syndications Division, 201Third Street, Eighth Floor, San Francisco, California 94103, or at such other address as may be directed in writing by Agent Bank from time to time and shall be designated as payments on the C/T Loan.If such payment is received by Agent Bank prior to 11:00 a.m., Agent Bank shall credit Borrower with such payment on the day so received and shall promptly disburse to the Lenders on the same day the Pro Rata Share of payments in immediately available funds.If such payment is received by Agent Bank after 11:00 a.m., Agent Bank shall credit Borrower with such payment as of the next Banking Business Day and disburse to the Lenders on the next Banking Business Day such Pro Rata Share of such payment in immediately available funds.Any payment on the C/T Loan made by Borrower to Agent Bank pursuant to the terms of this Credit Agreement for the account of Lenders shall constitute payment to the appropriate Lenders.If the C/T Loan or any payment required to be made thereon or hereunder, is or becomes due and payable on a day other than a Banking Business Day, the due date thereof shall be extended to the next succeeding Banking Business Day and interest thereon shall be payable at the then applicable rate during such extension. c.The outstanding principal owing under the C/T Loan may, subject to Section2.07(a), be prepaid at any time in whole or in part without penalty, provided, however, that any portion or portions of the unpaid principal balance which is accruing interest at a LIBO Rate may only be prepaid on the last day of the applicable Interest Period unless Borrower gives three (3) days prior written notice to Agent Bank and additionally pay concurrently with such prepayment such additional amount or amounts as will compensate Lenders for any losses, costs or expenses which they may incur as a result of such payment, including, without limitation, any loss (including loss of anticipated profits), cost or expense incurred by the liquidation or reemployment of deposits or other funds acquired by such Lender to fund or maintain such LIBOR Loan ("Breakage Charges").A certificate of a Lender as to amounts payable hereunder shall be conclusive and binding on Borrower for all purposes, absent manifest or demonstrable error.Any calculation hereunder shall be made on the assumption that each Lender has funded or will fund each LIBOR Loan in the London interbank market; provided that no Lender shall have any obligation to actually fund any LIBOR Loan in such manner. 11 d.Unless the Agent Bank receives notice from an Authorized Officer prior to the date on which any payment is due to the Lenders that Borrower will not make such payment in full as and when required, the Agent Bank may assume that Borrower has made such payment in full to the Agent Bank on such date in immediately available funds and the Agent Bank may (but shall not be so required), in reliance upon such assumption, distribute to each Lender on such due date an amount equal to the amount then due such Lender.If and to the extent Borrower has not made such payment in full to the Agent Bank, each Lender shall repay to the Agent Bank on demand such amount distributed to such Lender, together with interest thereon at the Federal Funds Rate for each day from the date such amount is distributed to such Lender until the date repaid. e.If, other than as expressly provided elsewhere herein, any Lender shall obtain any payment with respect to the Bank Facilities (whether voluntary, involuntary, through the exercise of any right of set-off, or otherwise) in excess of its Syndication Interest, such Lender shall immediately (a) notify the Agent Bank of such fact, and (b)purchase from the other Lenders such participations in the Bank Facilities as shall be necessary to cause such purchasing Lender to share the excess payment with each of them in proportion to their respective Syndication Interests; provided, however, that if all or any portion of such excess payment is thereafter recovered from the purchasing Lender, such purchase shall to that extent be rescinded and each other Lender shall repay to the purchasing Lender the purchase price paid therefor, together with an amount equal to such paying Lender's ratable share (according to the proportion of (i)the amount of such paying Lender's required repayment to (ii)the total amount so recovered from the purchasing Lender) of any interest or other amount paid or payable by the purchasing Lender in respect of the total amount so recovered.Borrower agrees that any Lender so purchasing a participation from another Lender may, to the fullest extent permitted by law, exercise all its rights of payment with respect to such participation as fully as if such Lender were the direct creditor of Borrower in the amount of such participation.The Agent Bank will keep records (which shall be conclusive and binding in the absence of manifest or demonstrable error) of each participation purchased under this section and will in each case notify the Lenders following any such purchases or repayments. 12 Sections 2.08 through 2.12.Intentionally omitted. Section 2.13.Fees.On or before the Closing Date and on each other applicable date, Borrower shall pay to Agent Bank the fees as required in the Fee Side Letter, each of such fees to be retained by Agent Bank or distributed to Lenders as set forth in the Fee Side Letter. Section 2.14.Late Charges and Default Rate. a.If any payment due under the C/T Note is not paid within three (3) Banking Business Days after receipt by Borrower of written notice of such nonpayment from Agent
